Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledgment is made of applicant’s claim for benefit of application PCT/JP2019/ 077934 filed in Japan on 2/20/20, published as WO 2020/213253 on 10/22/2020.
Acknowledgment is made of applicant’s claim for foreign priority of application JP 2019-077934 filed in Japan on 4/16/2020.
Claims 1-17 are pending.
Claim Objections
Claim 15 is objected to as having an error: “wherein a refractive index of the first transparent resin and the second transparent resin is equivalent to a refractive index of the polymer to ordinary lay”.  Is it ordinary ray?

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1, 3 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. US 2012/0181560 in view of Zheng US 2016/0116811.
Claim 1: Wang et al. disclose a display device comprising: 
(Fig. 1A) a light-emitting element 2 (light source 2 is an edge-lit light source) [0037]; 
(Fig. 5) a first substrate (array substrate) comprising a first transparent substrate 110, 
(Fig. 4) a first pixel electrode electrically 120 connected to the first switching element, and a second pixel electrode electrically connected to the second switching element (a plurality of pixel regions 120 arranged in an array are provided between the array substrate 110 and the counter substrate. Each pixel region 120 includes a display region 121 and a light transmission region 122, A pixel may refer to an element of a display panel for displaying a digital image) [0038]; 
(Figs. 1A, 5) a second substrate comprising a second transparent substrate 130 comprising a side surface opposing the light-emitting element 2, and a common electrode overlapping the first pixel electrode (display region 121) and the second pixel electrode (display region 121) - (Wang et al. disclose each pixel region 120 includes a display region 121 and a light transmission region 122, a pixel may refer to an element of a display panel for displaying a digital image) [0038]; and 
(Fig. 5) a liquid crystal layer 140 provided between the first substrate 110 and the second substrate 130 and containing a polymer and liquid crystal molecules (liquid crystal mixture layer 140 corresponding to a display region includes a liquid crystal molecule aligned in a direction perpendicular to the incident light direction of the edge-lit light source, and a polymer network surrounding the liquid crystal molecule) [0059], 
(Fig. 1A) the first pixel electrode (121) is provided between the light-emitting element 2 and the second pixel electrode (121) - (Wang et al. disclose edge-lit light sources 2 are arranged over two opposite sides of the transparent display panel 1) [0079], and 
(Figs. 1A, 1B, 4, 7) an electrode area of the first pixel electrode (121) is smaller than an electrode area of the second pixel electrode (121) - (Wang et al. disclose the area ratio of the display region 121 to the light transmission region 122 in the pixel region 120 is gradually increased, along a direction from each of the two sides provided with the edge-lit light sources 2 to a central axis of the display panel 1) [0089].
except
a first switching element, a second switching element, a first pixel electrode electrically connected to the first switching element, and a second pixel electrode electrically connected to the second switching element;
Zheng teaches
(Fig. 5) a first switching element 111 (first transistor), a second switching element 112 (second transistor), a first pixel electrode 114 electrically connected to the first switching element 111, and a second pixel electrode 116 electrically connected to the second switching element 112 [0032];
It would have been obvious to one of ordinary skill in the art to modify Wang's invention with Zheng’s structure as the structure is well known in the art.

Claim 3:
Zheng further teaches
(Fig. 3) wherein the first substrate comprises first to fourth scanning lines (104/104/104/104) and first and second signal lines (102/102) that intersect the first to fourth scanning lines (104/104/104/104), the first pixel electrode is provided in a first pixel surrounded by the first and second scanning lines (102/102) and the first and second signal lines, the second pixel electrode is provided in a second pixel surrounded by the third and fourth scanning lines (104/104) and the first and second signal lines (102/102), and an interval between the first scanning line and the second scanning line (104/104) is equivalent to an interval between the third scanning line and the fourth scanning line (104/104).  
It would have been obvious to one of ordinary skill in the art to modify Wang's invention with Zheng’s structure as the structure is well known in the art.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. US 2012/0181560, Zheng US 2016/0116811 as applied to claim 1 above, and further in view of Wang et al. US 2018/0059448.
Claim 2: Wang et al. teach
(Fig. 1) wherein a full length of an outer circumferential edge of the first pixel electrode 4 is equivalent to a full length of an outer circumferential edge of the second pixel electrode 4 (a plurality of pixel electrodes 4 for example, 4 rows by 4 columns of pixel electrodes) [0040].  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. US 2012/0181560, Zheng US 2016/0116811 as applied to claim 1 above, and further in view of Koito US 2021/0349344.
Claim 8:
Koito teaches
(Fig. 11) wherein the first substrate comprises a capacitive electrode 14 overlapping the first pixel electrode and the second pixel electrode (PE/PE), and an overlapping area between the first pixel electrode PE and the capacitive electrode 14/CE is equivalent to an overlapping area between the second pixel electrode PE and the capacitive electrode 14 (capacitive electrode 14 is electrically connected to the common electrode CE, and has the same potential as the common electrode CE) [0078].  
It would have been obvious to one of ordinary skill in the art to modify Wang's invention with Koito’s structure in order to form a capacitance 14/PE of each pixel as this feature is known in the art.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wang US 2018/0059448 in view of Zheng US 2016/0116811.
Claim 13: Wang discloses a display device comprising: 
(Fig. 2) a light-emitting element 50 (edge-lighting type light source module) [0041]; 
a first substrate comprising a first transparent substrate 1 [0040], 
(Fig. 5) a second substrate comprising a transparent substrate 2 [0040] comprising a side surface opposing the light-emitting element 50, and a common electrode 9 [0054] overlapping the first pixel electrode 4 and the second pixel electrode 4; 
(Figs. 1, 2) a liquid crystal layer 3 provided between the first substrate 1 and the second substrate 2 and containing strip-shaped polymer (polymer network) and liquid crystal molecules (as indicated by shaded regions in FIG. 1 and also as indicated by dashed boxes in FIG. 2) [0041]; 
a first transparent resin 7 (first orientation layer) overlapping the first pixel electrode 4; and a second transparent resin 8 (second orientation layer) overlapping the second pixel electrode 4 [0052], 
(Fig. 1) wherein the first pixel electrode 4 (left side) is provided between the light-emitting element 50 and the second pixel electrode 4 (right side), an electrode area of the first pixel electrode 4 (left side) is equivalent to an electrode area of the second pixel electrode 4 (right side), 
the first transparent resin 7 (first orientation layer) and the second transparent resin 8 (second orientation layer) are formed of a material different from that of the polymer and the liquid crystal molecules, and 
(Fig. 5) an overlapping area 4/7 between the first pixel electrode 4 (right side) and the first transparent resin 7 (area of transparent resin 7 on the right side, not covering by light absorbing layer 63) is greater than an overlapping area 4/7 between the second pixel electrode and the second transparent resin 7 (area of transparent resin 7 on the left side, not covering by light absorbing layer 63).
except
a first switching element, a second switching element, a first pixel electrode electrically connected to the first switching element, and a second pixel electrode electrically connected to the second switching element;
Zheng teaches
(Fig. 5) a first switching element 111 (first transistor), a second switching element 112 (second transistor), a first pixel electrode 114 electrically connected to the first switching element 111, and a second pixel electrode 116 electrically connected to the second switching element 112 [0032];
It would have been obvious to one of ordinary skill in the art to modify Wang's invention with Zheng’s structure as the structure is well known in the art.

Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Wang US 2018/0059448, Zheng US 2016/0116811 as applied to claim 13 above, and further in view of Fukushima et al. US 2005/0174529.
Claim 16:
Fukushima et al. teach
(Figs. 1-3) wherein the first transparent resin 23 is formed into a columnar shape and is spaced apart from the first substrate 22 or the second substrate 21 (pillared transparent resin layer 23, has a function as a spacer, retaining a constant space between the upper substrate 21 and the lower substrate 22) [0077].  
It would have been obvious to one of ordinary skill in the art to modify Wang's invention with Fukushima’s structure as the spacer’s structure is well known in the art.


Allowable Subject Matter
Claims 4-7, 9-12, 14-15 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
The primary reason for the allowance of the dependent claim 4 is the inclusion of the limitation 
“…wherein the first pixel electrode comprises a first opening, the second pixel electrode comprises a second opening, and a total area of the first opening is greater than a total area of the second opening.”
The prior art does not teach or suggest these limitations in combination with the other limitations of claim 1. Claims 5-7 are also allowable due to virtue of dependency. 
The primary reason for the allowance of the dependent claim 9 is the inclusion of the limitation 
“…the first substrate comprises a capacitive electrode overlapping the first pixel electrode and the second pixel electrode, the first pixel electrode comprises a first opening, the second pixel electrode comprises a second opening, and the capacitive electrode comprises openings overlapping the first opening and the second opening, respectively.”
The prior art does not teach or suggest these limitations in combination with the other limitations of claim 1. Claim 10 is also allowable due to virtue of dependency.
The primary reason for the allowance of the dependent claim 9 is the inclusion of the limitation 
“…the first substrate comprises a capacitive electrode overlapping the first pixel electrode and the second pixel electrode, the first pixel electrode comprises a first opening, the second pixel electrode comprises a second opening, and the capacitive electrode comprises openings overlapping the first opening and the second opening, respectively.”
The prior art does not teach or suggest these limitations in combination with the other limitations of claim 1. Claim 10 is also allowable due to virtue of dependency.

The primary reason for the allowance of the dependent claim 11 is the inclusion of the limitation 
“…the first substrate comprises a third switching element, a fourth switching element, a third pixel electrode electrically connected to the third switching element, and a fourth pixel electrode electrically connected to the fourth switching element, and the third pixel electrode is provided between the second pixel electrode and the fourth pixel electrode, an electrode area of the third pixel electrode is smaller than an electrode area of the second pixel electrode, and an electrode area of the fourth pixel electrode is greater than the electrode area of the third pixel electrode.”
The prior art does not teach or suggest these limitations in combination with the other limitations of claim 1.

The primary reason for the allowance of the dependent claim 12 is the inclusion of the limitation 
“…the first substrate comprises a fifth switching element and a fifth pixel electrode electrically connected to the fifth switching element, the second pixel electrode is provided between the first pixel electrode and the fifth pixel electrode, and an electrode area of the second pixel electrode is greater than an electrode area of the fifth pixel electrode.”
The prior art does not teach or suggest these limitations in combination with the other limitations of claim 1.
The primary reason for the allowance of the dependent claim 14 is the inclusion of the limitation 
“…wherein a transparency of the first transparent resin and the second transparent resin is higher than a transparency of the polymer.”
The prior art does not teach or suggest these limitations in combination with the other limitations of claim 13. Claim 10 is also allowable due to virtue of dependency.
The primary reason for the allowance of the dependent claim 15 is the inclusion of the limitation 
“…a refractive index of the first transparent resin and the second transparent resin is equivalent to a refractive index of the polymer to ordinary ray.” (see Claim Objection above)
The prior art does not teach or suggest these limitations in combination with the other limitations of claim 13.
The primary reason for the allowance of the dependent claim 17 is the inclusion of the limitation 
“…the first substrate comprises a third switching element, a fourth switching element, a third pixel electrode electrically connected to the third switching element, and a fourth pixel electrode electrically connected to the fourth switching element, and the display device further comprises: a third transparent resin overlapping the third pixel electrode, and a fourth transparent resin overlapping the fourth pixel electrode, the third pixel electrode is provided between the second pixel electrode and the fourth pixel electrode, an overlapping area between the third pixel electrode and the third transparent rosin is greater than an overlapping area between the second pixel electrode and the second transparent resin, and an overlapping area between the fourth pixel electrode and the fourth transparent resin is smaller than an overlapping area of the third pixel electrode and the third transparent resin.”
The prior art does not teach or suggest these limitations in combination with the other limitations of claim 13.
The primary reason for the allowance of the dependent claim 14 is the inclusion of the limitation 
“…wherein a transparency of the first transparent resin and the second transparent resin is higher than a transparency of the polymer.”
The prior art does not teach or suggest these limitations in combination with the other limitations of claim 1. Claim 10 is also allowable due to virtue of dependency.
Wang et al. US 2012/0181560, Wang US 2018/0059448, Zheng US 2016/0116811 and Koito US 2021/0349344 are silent as of the specific limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SANG V NGUYEN/
Primary Examiner, Art Unit 2871